Citation Nr: 1123939	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-10 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to education benefits at the 100 percent level under the provisions of Chapter 33, Title 38, United States Code based on active duty service after September 10, 2001 (Chapter 33 or Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who graduated from the United States Air Force Academy and served on active duty from May 2003 to June 2009.  Records also show she has military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  That determination found the Veteran was eligible for Post-9/11 benefits at the 60 percent level.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA are codified, as amended, at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In this case, the Veteran contends that she is entitled to Post-9/11 education benefits at the 100 percent level.  She stated, in essence, that the loan repayment program service obligation for graduates in the class of 2003 at the United States Air Force Academy was waived in 2006.  She reported that they had been encouraged to separate via several different programs and those that did not faced a "Force Shaping Board."  She asserted that in light of the waiver of her active duty service commitment due to service academy attendance, she had over 36 months of active service for entitlement of Post-9/11 benefits at the 100 percent level.  

The Board notes that information of record from the Department of Defense (DoD) indicates that the Veteran's first 5 years of active duty service was obligated for the service academy attendance.  The RO then based its denial on the fact that while the Veteran had active duty service from May 28, 2003, to June 15, 2009, only the portion served after her obligation was satisfied could be considered for the Post-9/11 GI Bill.  Therefore, the Veteran's service from May 29, 2008, to June 15, 2009, qualified for the claimed benefit.  See, e.g., 38 C.F.R. §§ 21.9509, 21.9640 (2010).  However, the Board finds that in light of the Veteran's contentions, her service personnel records must be obtained to ascertain the terms of any waiver of active duty service commitment she may have been provided.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain the Veteran's service personnel records.  As many requests as are necessary to obtain relevant records must be taken, unless further efforts would be futile.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


